[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is an appeal from the taking and statement of compensation filed by the plaintiff, West End Community Development Corporation, against the defendants, Steven, Joseph, Frank and Ernest Ecsedy. The statement of compensation was in the amount of $45,700 involving property located at 225-227 Mountain Grove Street in Bridgeport, Connecticut.
Testifying on behalf of the defendants was appraiser Jeffrey Smith, who, based on a comparable sales data, arrived at an opinion of fair market value of subject property on the date of taking, July 16, 1996, to be $66,500.
On behalf of the plaintiff, Roy O'Neil appraised the market value of the property as $50,00 using both the comparable sales method and capitalization of income method. O'Neil had previously found the market value to be $45,700 both as of March 28, 1995 and as of October 5, 1995 and was forced to admit that such was without benefit of criteria access, which was obtained on October 9, 1996. It was only after the property was found to be in better condition than previously assumed that he raised his appraisal 10%. CT Page 1500
The court is thoroughly familiar with the areas of the comparables and could, perhaps, question the capitalization of income rate used by O'Neil, but feels that such would serve no useful purpose.
Based on its familiarity of the comparables and adjacent area, the court finds the fair market value of subject property on the date of taking to be $60,000.
Judgment may enter accordingly together with the amount of Smith's appraisal bill of $450. The deposit of $45,500 has been withdrawn, so there is due the defendants the amount of $14,050, together with interest at the statutory rate from the date of dating to the date of payment.
___________________________ BELINKIE, J.R.